Adams, Judge,
delivered the opinion of the court.
The plaintiff sued the defendant before a justice of the peace.
The complaint was that the defendant had killed plaintiff’s milch cow, worth forty dollars.
The plaintiff had a judgment before the justice, from which the defendant appealed to the Circuit Court. The defendant filed a motion in the Circuit Court to rule the plaintiff to give security for costs, upon the ground that since the judgment before the justice the plaintiff had become a non-resident of the State. This motion was overruled, and this action of the court is assigned for error. This point is settled in favor of the plaintiff by the 3d section of chapter 173 General Statutes, page 687, which reads that “ On an appeal from a justice’s court if the plaintiff be appellee he shall not be required to give security for costs.”
After the case had been transferred to the circuit court, the plaintiff was allowed to amend his statement, specifically charging the defendant with negligence in killing his cow. The substance of the charge before the justice was precisely the same thing. The cause of action in the justice’s court was essentially the same as the one tried in the Circuit Court. The amendment did not set up a new or different cause of action. I see no error in the record.
Let the judgment be affirmed.
The other judges concur.